IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40037

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 414
                                                  )
       Plaintiff-Respondent,                      )     Filed: March 27, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
TIMOTHY SCOTT SEE,                                )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Franklin County. Hon. Mitchell W. Brown, District Judge.

       Judgment of conviction and unified sentence of three years, with a minimum
       period of confinement of one year, for failure to register as a sex offender,
       affirmed; order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Timothy Scott See pled guilty to failure to register as a sex offender. Idaho Code § 18-
8309. The district court sentenced See to a unified term of three years, with a minimum period
of confinement of one year. See filed an Idaho Criminal Rule 35 motion, which the district court
denied. See appeals, asserting that his sentence is excessive and that the district court abused its
discretion in denying his Rule 35 motion.
       The State contends that See is estopped from claiming his sentence is excessive under the
doctrine of invited error. The State is correct, as See’s counsel argued for the sentence imposed.
The doctrine of invited error applies to estop a party from asserting an error when his or her own
conduct induces the commission of the error. Thompson v. Olsen, 147 Idaho 99, 106, 205 P.3d


                                                 1
1235, 1242 (2009). One may not complain of errors one has consented to or acquiesced in. Id.
In short, invited errors are not reversible. Id.
        In addition, See has not demonstrated that his sentence is excessive. Sentencing is a
matter for the trial court’s discretion.     Both our standard of review and the factors to be
considered in evaluating the reasonableness of the sentence are well established. See State v.
Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106
Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568,
650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence, we consider the
defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
Applying these standards, and having reviewed the record in this case, we cannot say that the
district court abused its discretion.
        Next, we review whether the district court erred in denying See’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the denial of a Rule 35
motion cannot be used as a vehicle to review the underlying sentence absent the presentation of
new information. Id. Because no new information in support of See’s Rule 35 motion was
presented, review of the sentence by this Court is precluded. For the foregoing reasons, the
district court’s order denying See’s Rule 35 motion is affirmed.
        Therefore, See’s judgment of conviction and sentence, and the district court’s order
denying See’s Rule 35 motion, are affirmed.




                                                   2